Exhibit 10.4

 

 

FIRST AMENDMENT TO
LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (the “Amendment”) is made
and dated as of August 3, 2015, and is entered into by and between REACHLOCAL,
INC., a Delaware corporation, and each of its Domestic Subsidiaries (other than
any FSHCO) and each of its Eligible Foreign Subsidiaries party to the Agreement
(hereinafter collectively referred to as “Borrower”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (collectively, referred to as “Lender”), and HERCULES TECHNOLOGY
GROWTH CAPITAL, INC., a Maryland corporation, in its capacity as administrative
agent for itself and the Lender (in such capacity, “Agent”).

 

RECITALS

 

A.     Borrower, Agent and Lender previously entered into that certain Loan and
Security Agreement dated April 30, 2015 (as the same may be amended, restated,
supplemented, or otherwise modified from time to time, the “Agreement”);

 

B.     Borrower desires to modify certain of the Revenue covenants set forth in
Section 7.15(b) of the Agreement; and

 

C.     Borrower, Agent and Lender are willing to amend the Agreement as provided
herein.

 

AGREEMENT

 

NOW, THEREFORE, Borrower, Agent and Lender agree as follows:

 

1.     Unless otherwise defined herein, all capitalized terms shall have the
meaning provided in the Agreement. The recitals set forth above are hereby
incorporated by reference.

 

2.     As of the Effective Date (defined in Section 8, below), Schedule 7.15(b)
of the Agreement is amended and restated in its entirety as provided in Schedule
7.15(b) attached hereto. As of the Effective Date, each reference in the
Agreement to “this Agreement” and the words “hereof,” “herein,” “hereunder,” or
words of like import, shall mean and be a reference to the Agreement as amended
by this Amendment.

 

3.     This Amendment shall not be deemed to constitute an amendment to the
Agreement except as expressly provided in Section 2, and all other terms and
conditions of the Agreement shall remain in full force and effect.

 

4.     Borrower shall pay Lender a nonrenewable facility fee of $75,000 upon
execution of this Amendment, which fee shall be deemed earned as of the date
hereof regardless of the early termination of the Agreement and shall be made by
wire transfer in same day funds to Agent for the benefit of Lender.

 

 

5.

Borrower hereby represents and warrants to Agent and Lender as follows:

 

(a)     Borrower has all requisite power and authority to execute this Amendment
and any other agreements or instruments required hereunder and to perform all of
its obligations hereunder, and this Amendment and all such other agreements and
instruments have been duly executed and delivered by Borrower and constitute the
legal, valid and binding obligation of Borrower, enforceable in accordance with
its terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.

 

 

 
1

--------------------------------------------------------------------------------

 

 

(b)     Other than the Subsidiaries listed on Schedule 1 of the Agreement,
Borrower has no other Subsidiaries.

 

(c)     The execution, delivery and performance by Borrower of this Amendment
and any other agreements or instruments required hereunder have been duly
authorized by all necessary corporate action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
material provision of any law, rule or regulation or of any order, writ,
injunction or decree presently in effect, having applicability to Borrower, or
the certificate of incorporation or by-laws of Borrower, or (iii) result in a
breach of or constitute a default under any indenture or loan or the Agreement
or any other agreement, lease or instrument to which Borrower is a party or by
which it or its properties may be bound or affected.

 

(d)     No Event of Default exists under the Agreement, and all of Borrower’s
representations and warranties contained in the Agreement are correct in all
material respects on and as of the date hereof as though made on and as of such
date, except to the extent that such representations and warranties relate
solely to an earlier date.

 

6.     The execution of this Amendment and all other agreements and instruments
related hereto shall not be deemed to be a waiver of any Event of Default under
the Agreement, if any, or a waiver of any breach or default under any of the
other Loan Documents, whether or not known to Agent or Lender and whether or not
existing on the date of this Amendment.

 

7.     Borrower hereby reaffirms its agreement under the Agreement, to pay or
reimburse Agent and Lender for all costs and expenses incurred by Agent and
Lender in connection with the Loan Documents, including without limitation all
reasonable fees and disbursements of legal counsel. Without limiting the
generality of the foregoing, Borrower specifically agrees to pay all reasonable
fees and disbursements of counsel to Agent and Lender for the services performed
by such counsel in connection with the preparation of this Amendment and the
documents and instruments incidental hereto, which amount is $1,115.50. Payment
of such amount shall be made by wire transfer in same day funds to Agent.
Borrower hereby agrees that Lender may, at any time or from time to time in its
sole discretion and without further authorization by Borrower, apply the
proceeds of any loan, for the purpose of paying any such unpaid fees,
disbursements, costs and expenses.

 

8.     This Agreement shall become effective on payment of the amounts specified
in Sections 4 and 7 hereof (the “Effective Date”).

 

9.     This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original and all of
which counterparts, taken together, shall constitute one and the same
instrument. The provisions of Section 11 of the Agreement shall be deemed
incorporated herein by reference, mutatis mutandis.

 

(signatures provided on the next page)

 

 

 
2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrower, Subsidiary, Agent and Lender have duly executed
and delivered this First Amendment to Loan and Security Agreement as of the date
and year first above written.

 

BORROWER:

 

ReachLocal, Inc.

 

Signature:        /s/ Ross G. Landsbaum          

Print Name:     Ross G. Landsbaum

Title:                Chief Financial Officer

 

Bizzy, Inc.

 

Signature:       /s/ Ross G. Landsbaum          

Print Name:     Ross G. Landsbaum

Title:                Chief Financial Officer

 

 

Kickserv, Inc.

 

Signature:       /s/ Ross G. Landsbaum          

Print Name:     Ross G. Landsbaum

Title:                Chief Financial Officer

 

ReachLocal DP, Inc.

 

Signature:       /s/ Ross G. Landsbaum          

Print Name:     Ross G. Landsbaum

Title:                Chief Financial Officer

 

ReachLocal Canada, Inc.

 

Signature:       /s/ Ross G. Landsbaum          

Print Name:     Ross G. Landsbaum

Title:                Chief Financial Officer

 

ReachLocal International, Inc.

 

Signature:       /s/ Ross G. Landsbaum          

Print Name:     Ross G. Landsbaum

Title:                Chief Financial Officer

 

DealOn, LLC

 

Signature:       /s/ Ross G. Landsbaum          

Print Name:     Ross G. Landsbaum

Title:                Chief Financial Officer

 

 

 
3

--------------------------------------------------------------------------------

 

  

ReachLocal International GP LLC

 

Signature:       /s/ Ross G. Landsbaum          

Print Name:     Ross G. Landsbaum

Title:                Chief Financial Officer

 

Accepted in Palo Alto, California:


LENDER:

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

 

Signature:       /s/ Ben Bang                            

Print Name:     Ben Bang

Title:                Associate General Counsel

 

 

 

AGENT:

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

 

 

Signature:       /s/ Ben Bang                            

Print Name:     Ben Bang

Title:                Associate General Counsel

 

 

 
4

--------------------------------------------------------------------------------

 

 

SCHEDULE 7.15(b)

 

Financial Covenants

 

1.     Initial Revenue/Adjusted EBITDA. During calendar year 2015, trailing
three month Revenue and Adjusted EBITDA shall be not less than the following
amounts (in ‘000s) tested monthly as of the last day of the month:

 

For the T3M period ending

April 30, 2015

May 31, 2015

June 30, 2015

July 31, 2015

Aug. 31, 2015

Sept. 30, 2015

Oct. 31, 2015

Nov. 30, 2015

Dec. 31, 2015

Revenue

93,168

96,161

96,375

98,094

99,195

94,521

93,168

96,161

96,375

Adjusted EBITDA

(5,713)

(3,539)

(899)

302

873

1,323

2,035

2,761

3,128

 

 

2.     Subsequent Revenue/Adjusted EBITDA. Revenue and Adjusted EBITDA for each
12 month period beginning January 2016 throughout the Term Loan Maturity Date
shall be at least 90% and 80%, respectively, of the trailing three month amounts
for Revenue and Adjusted EBITDA provided in the corresponding Operating Budget,
tested on a monthly basis as of the last day of the month.

 

 

 

 

 

 

 5